IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00049-CR

LESLEY GENE DAHN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 249th District Court
                             Johnson County, Texas
                             Trial Court No. F45329


                          MEMORANDUM OPINION


      Leslie Gene Dahn was convicted of the offense of possession of a controlled

substance more than one gram but less than four grams and sentenced as a habitual

offender to thirty years in prison. TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West

2010). Dahn complains that the trial court erred by denying his motion to suppress

evidence because no reasonable suspicion existed for the officer to have initiated the

traffic stop that led to the discovery of the commission of this offense. Because we find
that the trial court did not err by denying the motion to suppress, we affirm the

judgment of the trial court.

The Facts

       At approximately 5:00 p.m., an officer was patrolling a neighborhood that had

experienced a recent increase in burglaries and mailbox thefts, which commonly

occurred during the daytime hours. The officer was very familiar with the area. While

patrolling, the officer observed a white Corvette that he had never seen before sitting

near the road on a driveway facing a house approximately 50 yards up the driveway.

The Corvette was parked next to that home's mailbox. No other vehicles were present

at the residence. The officer found it odd that the vehicle was stopped where it was in

the direction it was facing if the occupants were legitimately at the residence because of

the length of the driveway, which would have provided a way to turn around to come

out facing the road. The officer passed the home and turned around a corner to observe

the Corvette and to run a license check. The officer observed the passenger of the

vehicle, later found to be Leslie Dahn, and felt that Dahn stared at him suspiciously as

he passed by the driveway. The license check showed that the vehicle was registered to

an out-of-county address.

       The Corvette backed out of the driveway and drove toward the officer; however,

the Corvette turned left onto the street where the officer had turned right. The officer

turned around and began following the Corvette, which turned almost immediately


Dahn v. State                                                                       Page 2
into a neighborhood which consisted of a series of cul-de-sacs and ended in a dead end.

The Corvette used its indicator at an intersection and then did not turn, but continued

and turned at the next intersection onto a cul-de-sac. At this point, the officer activated

his lights and effectuated a traffic stop.

       Upon making contact with Robert Thomas,1 who was the driver of the Corvette,

and later Dahn, the officer discovered that each of them had active warrants. A search

incident to arrest was conducted on Dahn and Thomas and a small baggie of

methamphetamine, a driver's license for a woman from Fort Worth, and a blank Texas

ID were found on Thomas. Additional methamphetamine; cocaine; nitroglycerin; a

notebook containing names, dates of birth, social security numbers, and driver's license

numbers of three people; two laptop computers with a printer and a magnetic stripe

reader; assorted checks, credit cards, and gift cards; plastic baggies; and syringes were

all found in the vehicle in a search conducted after Dahn and Thomas were arrested.

       Dahn and Thomas each filed pretrial motions to suppress evidence contending

that the officer lacked reasonable suspicion to initiate the traffic stop. The arresting

officer was the sole witness and the trial court denied the motions, which were heard

jointly. Dahn then pled guilty and the trial court certified that he had the right to

appeal the denial of the motion to suppress.




1See Thomas v. State, No. 10-12-00036-CR & 10-12-00037-CR, 2012 Tex. App. LEXIS _____ (Tex. App.—
Waco Dec. 6, 2012, no pet. h.).

Dahn v. State                                                                             Page 3
Standard of Review

       We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App.

2007). In reviewing the trial court’s decision, we do not engage in our own factual

review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990). The trial judge is

the sole trier of fact and judge of the credibility of the witnesses and the weight to be

given to their testimony. Wiede v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007).

Therefore, we give almost total deference to the trial court’s rulings on (1) questions of

historical fact, even if the trial court’s determination of those facts was not based on an

evaluation of credibility and demeanor; and (2) application-of-law-to-fact questions that

turn on an evaluation of credibility and demeanor. Amador, 221 S.W.3d at 673; Montanez

v. State, 195 S.W.3d 101, 108-09 (Tex. Crim. App. 2006); Johnson v. State, 68 S.W.3d 644,

652-53 (Tex. Crim. App. 2002). But when application-of-law-to-fact questions do not

turn on the credibility and demeanor of the witnesses, we review the trial court’s ruling

on those questions de novo. Amador, 221 S.W.3d at 673; Johnson, 68 S.W.3d at 652-53.

       When reviewing the trial court’s ruling on a motion to suppress, we must view

the evidence in the light most favorable to the trial court’s ruling. Wiede, 214 S.W.3d at

24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the trial court

makes explicit fact findings, we determine whether the evidence, when viewed in the

light most favorable to the trial court’s ruling, supports those fact findings. Kelly, 204


Dahn v. State                                                                        Page 4
S.W.3d at 818-19. We then review the trial court’s legal ruling de novo unless its explicit

findings that are supported by the record are also dispositive of the legal ruling. Id. at

819.

Reasonable Suspicion

       An officer conducts a lawful temporary detention when he has reasonable

suspicion to believe that an individual is violating the law. Ford v. State, 158 S.W.3d 488,

492 (Tex. Crim. App. 2005); Woods v. State, 956 S.W.2d 33, 35 (Tex. Crim. App. 1997)

(citing Terry v. Ohio, 392 U.S. 1, 29, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). Reasonable

suspicion exists if the officer has specific, articulable facts that, when combined with

rational inferences from those facts, would lead him to reasonably conclude that a

particular person actually is, has been, or soon will be engaged in criminal activity.

Castro v. State, 227 S.W.3d 737, 741 (Tex. Crim. App. 2007). Otherwise stated, those

specific, articulable facts must show unusual activity, some evidence that connects the

detained individual to the unusual activity, and some indication that the unusual

activity is related to crime. Derichsweiler v. State, 348 S.W.3d 906, 916 (Tex. Crim. App.

2011). This is an objective standard that disregards any subjective intent of the officer

making the stop and looks solely to whether an objective basis for the stop exists. Ford,
158 S.W.3d at 492. It also looks to the totality of the circumstances; those circumstances

may all seem innocent enough in isolation, but if they combine to reasonably suggest

the imminence of criminal conduct, an investigative detention is justified. Derichsweiler,


Dahn v. State                                                                         Page 5
348 S.W.3d at 914. The relevant inquiry is not whether particular conduct is innocent or

criminal, but the degree of suspicion that attaches to particular noncriminal acts. Woods

v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997); see also Curtis v. State, 238 S.W.3d 376,

379 (Tex. Crim. App. 2007).

       The totality of the circumstances includes the police officers' training and

experience. State v. Alderete, 314 S.W.3d 469, 473 (Tex. App.—El Paso 2010, pet. ref'd).

Accordingly, "when innocent facts, meaningless to the untrained, are used by trained

law-enforcement officers, those facts, combined with permissible deductions therefrom,

may form a legitimate basis for suspicion of criminal activity." Id. Other factors that

courts may consider, although perhaps insufficient standing alone, include whether the

temporary detention occurred in an area known for having higher rates of crime and

whether the person stopped is displaying nervous or evasive behavior. See Illinois v.

Wardlow, 528 U.S. 119, 124 (2000).

       The trial court's fact findings included that the neighborhood where the Corvette

was parked was in a high crime area known for burglaries and mail thefts which had

been recently increasing, particularly in the daytime; that Dahn appeared concerned

about the officer's appearance; the vehicle was registered out of county in Fort Worth;

the Corvette backed out of the driveway; and the Corvette turned onto a dead-end road.

We find that the record supports these fact findings.




Dahn v. State                                                                          Page 6
       Based on our review of the evidence, we conclude that trial court's fact findings

support the trial court's determination that the totality of the circumstances gave rise to

a reasonable suspicion that Dahn was about to engage in criminal activity. The facts

known to the officer were sufficient to suggest that something of an apparently criminal

nature was brewing.      Derichsweiler, 348 S.W.3d at 917.    Therefore, the officer had

reasonable suspicion to stop Dahn and to detain him for investigative purposes. Id. at

914. The trial court did not err in denying Dahn's motion to suppress evidence. We

overrule Dahn's sole issue.

Conclusion

       Having found no reversible error, we affirm the judgment of the trial court.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 6, 2012
Do not publish
[CR25]




Dahn v. State                                                                         Page 7